Detailed Action
This office action for US application number 16/409,049 evaluates the claims as filed on. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 2-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/647,008, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 61/647,008 fails to provide adequate support for ‘a cannula assembly’ of claim 11 that is in addition to the ‘a cannula assembly’ of claim 2 line 2 and ‘a cannula assembly’ of claim 19  that is in addition to the ‘a cannula assembly’ of claim 15 line 2.
The disclosure of the prior-filed application, Application No. 13/861,428, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  .


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
As to claim 11, the specification appears to lack antecedent basis for the ‘a cannula assembly’ that is in addition to the ‘a cannula assembly’ of claim 2 line 2 appears to be new matter. That is, a total of two “cannula assembly” have not been shown in the Figures, described in the specification, or originally claimed. Thus, the specification lacks proper antecedent basis for the ‘a cannula assembly’ that is in addition to the ‘a cannula assembly’ of claim 2 line 2 constitutes new matter. Examiner suggests amending claim 11 as “[[a]]the cannula assembly”.
As to claim 19, the specification appears to lack antecedent basis for the ‘a cannula assembly’ that is in addition to the ‘a cannula assembly’ of claim 15 line 2 appears to be new matter. That is, a total of two “cannula assembly” have not been shown in the Figures, described in the specification, or originally claimed. Thus, the specification lacks proper antecedent basis for the ‘a cannula assembly’ that is in addition to the ‘a cannula assembly’ of claim 15 line 2 the cannula assembly”.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ‘a cannula assembly’ of claim 11 that is in addition to the ‘a cannula assembly’ of claim 2 line 2 and the ‘a cannula assembly’ of claim 19 that is in addition to the ‘a cannula assembly’ of claim 15 line 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 11 and 19 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claim 11, the ‘a cannula assembly’ that is in addition to the ‘a cannula assembly’ of claim 2 line 2 appears to be new matter. That is, a total of two “cannula assembly” have not been shown in the Figures, described in the specification, or originally claimed. Thus, the ‘a cannula assembly’ that is in addition to the ‘a cannula assembly’ of claim 2 line 2 constitutes new matter. Examiner suggests amending claim 11 as “[[a]]the
As to claim 19, the ‘a cannula assembly’ that is in addition to the ‘a cannula assembly’ of claim 15 line 2 appears to be new matter. That is, a total of two “cannula assembly” have not been shown in the Figures, described in the specification, or originally claimed. Thus, the ‘a cannula assembly’ that is in addition to the ‘a cannula assembly’ of claim 15 line 2 constitutes new matter. Examiner suggests amending claim 11 as “[[a]]the cannula assembly”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 2-7 and 9-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Albrecht et al. (US 2009/0234293, hereinafter “Albrecht”).
As to claim 2, Albrecht discloses a surgical access device (100, Figs. 1A-1F) comprising: a cannula assembly (110, 190, Fig. 1A) having a proximal end (upper end as shown in Fig. 1A) and a distal end (lower end as shown in Fig. 1A); and a seal assembly (140, 130, 150, Figs. 1A-1F) secured to the proximal end of the cannula assembly (as defined, Fig. 1A), the seal assembly including: a seal housing (140, 130) having an upper housing portion (140, Fig. 1C) and a lower housing portion (130, Fig. 1C), the seal housing defining a longitudinal passage (see illustration of Fig. 1C, ¶38) capable of use for receiving at least one surgical object (see illustration of Fig. 1C, ¶38), the longitudinal passage having a central longitudinal axis (102); a gimbal mount (188, 
As to claim 3, Albrecht discloses that the gimbal mount defines a substantially hemispherical configuration (Figs. 1B-1D).
As to claim 4, Albrecht discloses that the gimbal mount defines a substantially parabolic configuration (Figs. 1B-1D).
claim 5, Albrecht discloses that the upper housing portion of the seal housing mechanically cooperates with the bellows (Fig. 1C).
As to claim 6, Albrecht discloses that the upper housing portion defines an angular opening (defined by entry 142, Figs 1B and 1C) therethrough capable of use to facilitate angular reception of the at least one surgical object (Figs. 1B and 1C, ¶38).
As to claim 7, Albrecht discloses that the bellows is dimensioned and adapted to prevent passage of fluids between the upper and lower housing portions (Fig. 1C, ¶51 discloses construction of elastomeric material).
As to claim 9, Albrecht discloses that the bellows is positioned within a space (Figs. 1C) such that the gimbal mount is capable of moving relative to the seal housing (due to rotational “float” of bellows of 162 disclosed in ¶43 and available space shown within the assembly in Fig. 1C, Fig. 1C), the space defined between an inner wall and an outer wall of the seal housing (see illustration of Fig. 1C). 
As to claim 10, Albrecht discloses that the bellows is capable of creating a plurality of sealing points between the seal housing and the gimbal mount (Figs. 1B-1D, ¶s 43 and 51).
As to claim 11, Albrecht discloses that the cannula assembly detachably connects to the gimbal mount via a plurality of sealing points (via O-ring 112 as disclosed in ¶36, Figs. 1A-1C, ¶36). 
As to claim 12, Albrecht discloses that the cannula assembly includes a duck bill seal (190, ¶40) capable of receiving the gimbal mount and preventing loss of insufflation gas when no surgical object is inserted through the longitudinal passage of the seal housing (Fig. 1C, ¶40).
claim 13, Albrecht discloses that the duck bill seal is tapered to allow the cannula assembly to have a reduced diameter (Fig. 1C, ¶40).
As to claim 14, Albrecht discloses that the seal housing is capable of being detachably mounted to a cannula housing (upper portion of 110 as shown in Fig. 1A) of the cannula assembly (Fig. 1A, ¶36).

    PNG
    media_image1.png
    983
    1180
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    653
    970
    media_image2.png
    Greyscale


As to claim 15, Albrecht discloses a surgical access device (100, Figs. 1A-1F) comprising: a cannula assembly (110, 190, Fig. 1A) having a proximal end (upper end as shown in Fig. 1A) and a distal end (lower end as shown in Fig. 1A); and a seal assembly (140, 130, 150, Figs. 1A-1F) secured to the proximal end of the cannula assembly (as defined, Fig. 1A), the seal assembly including: a seal housing (140, 130) having an upper housing portion (140, Fig. 1C) and a lower housing portion (130, Fig. 1C) fixed relative to the upper housing portion (Fig. 1C, ¶38), the seal housing defining a longitudinal passage (see illustration of Fig. 1C, ¶38) capable of use for receiving at least one surgical object (see illustration of Fig. 1C, ¶38), the longitudinal passage having a central longitudinal axis (102); and a gimbal mount (188, 184, 182, Figs. 1D and 1E) entirely supported within the upper and lower housing portions of the seal  and a bellows (bellows of 162 as disclosed in ¶43) circumferentially disposed about the proximal end of the gimbal mount (Figs. 1B-1F), the bellows having an inner portion (groove 170 on the inner wall 168, see also illustration of Fig. 1D, Fig. 1D, ¶44) secured to the proximal end of the gimbal mount (via the flange 186 interacting with the groove 170, Figs. 1C and 1D, ¶44) and an outer portion (upper and radially outer portion as shown in Fig. 1D, see also illustration of Fig. 1D, Fig. 1D) secured to the seal housing (Fig. 1C), wherein the bellows is capable of biasing the gimbal mount towards the first position (Fig. 1C, ¶61 discloses that 160 comprises an elastomeric material).
As to claim 16, Albrecht discloses that the gimbal mount defines a substantially hemispherical configuration (Figs. 1B-1D).
As to claim 17, Albrecht discloses that the upper housing portion defines an angular opening (defined by entry 142, Figs 1B and 1C) therethrough capable of use to facilitate angular reception of the at least one surgical object (Figs. 1B and 1C, ¶38).
claim 18, Albrecht discloses that the bellows is dimensioned and adapted to prevent passage of fluids between the upper and lower housing portions (Fig. 1C, ¶51 discloses construction of elastomeric material).
As to claim 19, Albrecht discloses that the seal housing is capable of being detachably mounted to a cannula housing (upper portion of 110 as shown in Fig. 1A) of the cannula assembly (Fig. 1A, ¶36).

As to claim 20, Albrecht discloses a surgical access device (100, Figs. 1A-1F) comprising: a cannula assembly (110, 190, Fig. 1A) having a proximal end (upper end as shown in Fig. 1A) and a distal end (lower end as shown in Fig. 1A); and a seal assembly (140, 130, 150, Figs. 1A-1F) secured to the proximal end of the cannula assembly (as defined, Fig. 1A), the seal assembly including: a seal housing (140, 130) having an upper housing portion (140, Fig. 1C) and a lower housing portion (130, Fig. 1C) secured to the upper housing portion (Fig. 1C, ¶38), the seal housing defining a longitudinal passage (see illustration of Fig. 1C, ¶38) capable of use for receiving at least one surgical object (see illustration of Fig. 1C, ¶38), the longitudinal passage having a central longitudinal axis (102); and a gimbal mount (188, 184, 182, Figs. 1D and 1E) operably supported within the seal housing (Fig. 1C) and capable of use for angular movement relative to the upper and lower housing portions and the central longitudinal axis (due to rotational “float” of bellows of 162 disclosed in ¶43 and available space shown within the assembly in Fig. 1C), the gimbal mount including a proximal end (upper end as shown in Fig. 1C, see also illustration of Fig. 1D) and defining a longitudinal axis (vertical as shown in Figs. 1C and 1D), the gimbal mount .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.






Claim(s) 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Albrecht.
claim 8, Albrecht discloses the invention of claim 1 as well as that gimbal mount portion 182 has embodiments that are not greater than about 10 mil (0.01 inch) or about 0.1 mil (0.0001 inch) (¶58) and Fig. 1D shows both gimbal mount portion 182 and the bellows wall thickness.
Albrecht is silent to the bellows having a uniform wall thickness of about 0.01 inches. However, sealing cannula devices such as this usually run in the order of magnitude if 5-50 millimeters in terms of total width of the device.
It would have been obvious to one having ordinary skill in the art at the time of the invention to cause the bellows of Albrecht to have a uniform wall thickness of about 0.01 inches since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, the device of the bellows of Albrecht would not operate differently a uniform wall thickness of about 0.01 inches and since such is reasonably similar to that shown for the disclosed sizes of structures and such would function appropriately with the claimed values. Further, Applicant places no criticality on the bellows having a uniform wall thickness of about 0.01 inches as claimed, indicating simply that the wall thickness is uniform and “may” be about 0.01 inches (paragraphs 9, 68, and 71).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775